                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

KARL DAHLSTROM, II,

                       Plaintiff,                     Case No. 2:18-cv-101
v.                                                    Honorable Paul L. Maloney
S. BUTLER et al.,

                       Defendants.
____________________________/

                                             OPINION

               This is a civil rights action brought by a state prisoner under 42 U.S.C. §§ 1983,

1985, 1986, and state law. Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110

Stat. 1321 (1996) (PLRA), the Court is required to dismiss any prisoner action brought under

federal law if the complaint is frivolous, malicious, fails to state a claim upon which relief can be

granted, or seeks monetary relief from a defendant immune from such relief.               28 U.S.C.

§§ 1915(e)(2), 1915A; 42 U.S.C. § 1997e(c). The Court must read Plaintiff’s pro se complaint

indulgently, see Haines v. Kerner, 404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as

true, unless they are clearly irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33

(1992).   Applying these standards, the Court will dismiss Plaintiff’s complaint against all

Defendants other than Defendant Butler.

                                             Discussion

               I.      Factual Allegations

               Plaintiff Karl Dahlstrom, II, is presently incarcerated with the Michigan

Department of Corrections (MDOC) at the Kinross Correctional Facility (KCF), where the events
giving rise to his complaint occurred. Plaintiff sues the following MDOC employees at KCF:

Warden Duncan MacClaren; Acting Deputy Warden Unknown Bigger; Inspector Jamie Corrigan;

Captain Unknown Krause; Lieutenant A. Horton; Resident Unit Managers (RUM) Donald

Mansfield and Todd Manard; Prisoner Counselor (formerly, Assistant Resident Unit Supervisor

(ARUS)) Christopher Mortensen; Corrections Officers S. Butler, Wallace Maclean, and Unknown

Laponza; 1 Administrative Assistant Dave Mastaw; Nurse Wendy Ball; Grievance Coordinators

Richard Russell and Charlie Anderson; and CPC Denise Peller. He also sues the State of Michigan,

the Michigan Department of Licensing and Regulatory Affairs (LARA) and its Director, Mike

Zimmer, the Michigan State Board of Ethics, the MDOC, and MDOC Deputy Director Thomas

Finco.

                   Plaintiff’s complaint begins with an incident on October 2, 2016. He alleges that

Officers Butler and Maclean performed a “shakedown” of his cell.               (Compl., ECF No. 1,

PageID.25.) Officer Butler opened Plaintiff’s wall locker and her key broke off in the padlock

securing that locker. Maclean inspected Plaintiff’s footlocker after Plaintiff helped them remove

a padlock from the footlocker. Officer Maclean remarked that Plaintiff’s footlocker smelled like

“booze” and then left. (Id.) Plaintiff subsequently discovered that one of his padlocks was

missing, and that it was in Butler’s possession. He asked her to return it. She told him that she

would be sending it to the inspector and that Plaintiff would be required to pay for a new key

because he must have jammed something into the lock.

                   Plaintiff protested that the lock was open, so Butler must have broken the key when

attempting to remove it from the lock. Plaintiff asked her what he could do to protect his property.




1
    Sometimes spelled “Lapanza.”

                                                    2
She told him, “I don’t care about your requests or about your lock, I am just going to file my report

to [the] Inspector so I can get a report to make you pay for my key.” (Id., PageID.26.)

                Plaintiff asked Butler for a grievance form in Butler’s office. She ordered him to

step away from her desk. Officer Maclean heard Butler’s order, and when Maclean approached

the desk, Plaintiff turned around and walked away. As Plaintiff approached the hallway, Butler

yelled to him, “[A]nd if you think you can grieve me I’ll have you locked up and thrown into the

hole!” (Id., PageID.27.)

                Officer Maclean subsequently went to Plaintiff’s cubicle and Plaintiff asked him

how he might obtain a new lock. Maclean told him to check with ARUS Mortensen. Plaintiff

reported Butler’s threat to another officer and then returned to his cell. Plaintiff subsequently left

his unit to go to the prison yard. Near the exit to the yard, he saw Officers Butler and Maclean.

They looked at him and smiled. Butler stated, “[W]ell, will [sic] see how he likes it when I write

him up for ‘Sexual Misconduct’!” (Id., PageID.28.) Officer Maclean laughed and stated, “Yea go

ahead.” (Id.)

                Plaintiff wrote grievances on Butler and Maclean and reported their actions to a

sergeant in the chow hall. The sergeant (who is not a defendant in this action) promised that she

would report Plaintiff’s allegations to her supervisors. Plaintiff filed his grievances the following

day, October 3. He also reported Butler and Maclean’s actions to ARUS Mortensen and Inspector

Corrigan. Mortensen promised that Plaintiff would be reimbursed for his padlock.

                On October 13, Plaintiff met with Mortensen about his grievance. Mortensen

focused on Plaintiff’s desire for a new padlock, but Plaintiff explained that he was also concerned

about the threats and retaliation.




                                                  3
                 On October 14, Plaintiff was called to the property room to receive a new padlock.

The property officer said he was told that Plaintiff would “throw out” his grievance if he received

a new padlock. (Id., PageID.31.) Plaintiff told him that was not the case. The property officer

had Plaintiff sign a disbursement for the new padlock. In other words, Plaintiff was required to

pay for a new padlock, contrary to Mortensen’s promise. On November 3, Plaintiff filed a

grievance about being charged for the padlock.

                 On October 16, Plaintiff informed Lieutenant Horton of the incidents on October

2, and asked him to preserve video evidence from that date. Two weeks later, he asked Inspector

Corrigan to do the same.

                 On November 2, Plaintiff’s prison account was charged for the padlock.

                 On November 3, Plaintiff filed a grievance seeking reimbursement for the padlock,

using form DTMB-1104. 2 He also filed complaints with the Michigan Civil Service Commission,

the state ethics board, the state police, the state attorney general, and various crime victim services

agencies. Several months later, the police told him that his complaint was turned over to internal

affairs. The state ethics board and the office of Licensing and Regulatory Affairs denied his

complaints.

                 On November 9, Grievance Coordinator Anderson called Plaintiff to his office and

spoke with him about the grievance with the reimbursement form. Anderson initially claimed that

Plaintiff did not obtain the reimbursement form from Anderson, as he was required to do, but

eventually Anderson processed the grievance and returned it to Plaintiff with a grievance number.




2
 This form is used to file a claim against the State of Michigan for personal losses of less than $1,000. See http://
www.michigan.gov/documents/micontractconnect/DTMB-
1104_Claim_Against_the_State_of_Michigan_557082_7.docx (visited December 7, 2018).

                                                         4
               On November 14, Plaintiff sent a kite to the KCF business office and the KCF

inspector asking for reimbursement for the padlock. He was reimbursed on November 21.

               On November 18, Plaintiff heard Butler say to another officer, “I own a shotgun

and a pistol.” (Id., PageID.33.) Plaintiff contends this statement was directed at him.

               On November 28, Plaintiff filed a complaint with the state police for

“conspiracy/solicitation to cause . . . harm.” (Id.) That same day, an inmate told Plaintiff that he

saw Butler tell Officer Laponza that she wanted to “get even” with Plaintiff, and Laponza agreed.

(Id.)

               On November 30, Plaintiff asked the KCF inspector to preserve video of the

incident from November 28. Plaintiff also asked the Grievance Coordinator for the status of one

of his grievances because the time for a response at Step II of the grievance appeal process had

run. A few days later, he learned that his grievance was not received by the warden’s office. That

same day, he filed a grievance asking for reimbursement of a $1.00 notary fee he incurred when

seeking reimbursement for the padlock.

               On December 1, Plaintiff asked Administrative Assistant Mastaw for evidence,

reports, and copies of investigations of his complaints about Butler. Mastaw responded a few days

later, stating that Plaintiff’s request was not supported by prison policy. Plaintiff believes that

Mastaw caused the grievance mentioned in the previous paragraph to disappear.

               That same day, Officer Laponza allegedly told Plaintiff that “Butler will get you in

trouble.” (Id., PageID.35.) Laponza followed Plaintiff out of the chow hall and whistled to a male

officer with “sexual intentions,” in an apparent attempt to get Plaintiff in trouble. (Id.)

               Plaintiff also wrote to CPC Peller for enrollment in “enrichment” and “parole

readiness” programs. (Id., PageID.36.)



                                                  5
               On December 3, Plaintiff kited ARUS Mortensen for any evidence of hearings

regarding Plaintiff’s complaints on Officers Butler and Maclean. Mortensen did not respond.

               On December 6, Plaintiff wrote a grievance about the fact that his other grievance

disappeared or was lost. On December 7, he received another form to appeal this grievance.

               On December 7, Defendants Mortensen and Maclean denied Plaintiff’s request for

refund of the $1.00 notary charge.

               On December 8, Plaintiff filed more grievances against Defendants Butler and

Maclean.

               On December 9, Plaintiff asked the KCF inspector for an investigation into his lost

grievance. He also asked Administrative Assistant Mastaw and ARUS Mortensen for copies of

records for completed investigations.

               On December 22, Plaintiff met with healthcare officials who are not defendants in

this action (Nurse Tara Weist and Nurse Nancy). They told him that his consultation with a

surgeon for treatment of a hernia had not been scheduled, contrary to what he was promised at a

prior visit.

               On December 26, Plaintiff spoke with Nurse Weist and she told him that surgery

for his hernia was not appropriate at that time because he had an intestinal blockage. She

prescribed laxatives to clear the blockage.

               In December and January, Plaintiff asked the Inspector and Lieutenant at KCF for

transfer to another unit because he feared harassment or retaliation by Officers Maclean and Butler.

               On January 17, 2017, Nurse Weist confirmed that x-rays showed Plaintiff was still

constipated. She prescribed laxatives again and promised to have a surgeon consult with Plaintiff.




                                                 6
               On January 18, Plaintiff filed a grievance against ARUS Maclean and the mailroom

at KCF because there was a delay in the sending of his mail. It was sent 6 days after he submitted

it.

               On January 23, Officer Butler conducted a shakedown of Plaintiff’s cell and took

Plaintiff’s blanket off his bunk for 10 minutes. The following day, Plaintiff complained to the

warden about negligence, harassment, and excessive shakedowns.

               On January 26, the MDOC office in Lansing recommended continued laxatives but

no surgery for his hernia. Plaintiff subsequently filed a grievance complaining that he was being

denied adequate medical care.

               On February 2, Plaintiff complained to the KCF Inspector that Maclean had

withheld Plaintiff’s “criminal complaint” that was addressed to the state criminal division. (Id.,

PageID.41.)

               On February 9, Nurse Ball met with Plaintiff about the grievance he filed alleging

inadequate medical care for his hernia. His grievance was later denied.

               On March 5, Officer Butler allegedly threw Plaintiff’s food bowl and spork onto

the floor while Plaintiff was away from his cell. Plaintiff’s spork went missing. Plaintiff filed a

grievance about this incident the following day.

               In the early morning hours of March 7, when Plaintiff was asleep, Plaintiff was

“robbed.” (Id., PageID.43.) His footlocker was taken and items in it were stolen. His property

was later discovered in the possession of a prisoner across the hall.

               At the start of the morning shift that day, Plaintiff observed Butler tell Maclean that

Plaintiff was a “pain in the ass,” a few moments before Butler came to Plaintiff’s bunk and started

throwing Plaintiff’s personal property on the floor. (Id., PageID.44.) Butler ordered Plaintiff to



                                                   7
remove a wet towel from the end of his bunk and then wrote a “false” misconduct on Plaintiff for

disobeying a direct order. (Id., PageID.44-45.)

               On March 10, Plaintiff filed a grievance seeking reimbursement for damage to his

footlocker.

               On March 13, Captain Krause held a hearing on the misconduct ticket written by

Officer Butler. Krause refused to consider Plaintiff’s evidence, witness statements, and video of

the incident. Krause allegedly told Plaintiff, “If anyone does me wrong I will get even with them

every time they step sideways” and that “officers stick together.” (2d Suppl. to Compl., ECF No.

1-2, PageID.76.) Krause found Plaintiff guilty of a Class II misconduct and sanctioned him with

loss of privileges for two days. (Class II and III Misconduct Hr’g Report, ECF No. 1-5,

PageID.138.) That same day, Plaintiff filed a grievance on Warden MacLaren and Captain Krause

for “obstructing justice,” “gross negligence,” and “improper corrections and inadequate training.”

(Compl., PageID.45.) After receiving this grievance, Warden MacLaren placed Plaintiff on

modified access to the grievance process. Grievance Coordinator Anderson subsequently denied

Plaintiff’s request to file a grievance against Defendants MacLaren and Krause.

               On April 12, Officer Butler told another officer, in Plaintiff’s presence, that Plaintiff

“isn’t never going home so it doesn’t matter what he does or says[.]” (Suppl. to Compl., ECF No.

1-1, PageID.49.)

               On May 2, Plaintiff complained to Inspector Corrigan about “misconduct of fair

hearing and the acts of Negligence by Administration.” (Id.)

               On May 24, Plaintiff filed a complaint with the FBI.

               On May 28, Plaintiff complained to Lieutenant Horton about “Negligent Conduct,

Deliberate Indifference and Discriminatory Harassment by staff.” (Id., PageID.50.)



                                                  8
               On May 31, Grievance Coordinator Richard Russell allegedly denied Plaintiff’s

requests for “IA” reports, recommendations or “declaratory rulings.” (Id.)

               On June 13, Plaintiff complained to the Warden and Grievance Coordinator about

being “shorted” his inmate pay. (Id.) The next day, he received reimbursement for the shortage.

               On August 2, the mailroom denied Plaintiff’s request for a book from a religious

group. Plaintiff filed a grievance about this issue. On August 7, Plaintiff discussed this grievance

over the phone with Officer Forrester (who is not a Defendant in this action). Defendant Butler

was present for this discussion.

               On August 14, Officer Butler removed property from Plaintiff’s locker during a cell

search, including a shampoo bottle with some shampoo, and a bottle containing liquid hand soap.

Plaintiff contends that she did so without issuing a proper contraband removal ticket.

               On August 22, Butler removed two chairs from every cube in Plaintiff’s unit,

allegedly without authorization. She was ordered to return the chairs that same day.

               Plaintiff asked ARUS Maclean about the status of reimbursement for his footlocker.

On September 5, Maclean told Plaintiff that RUM Mansfield withheld restitution for Plaintiff’s

footlocker for no reason or explanation and without authority to do so.

               On September 7, Officer Butler allegedly “entrapped” Plaintiff in a misconduct.

She saw Plaintiff walk into a restroom a few minutes before count time, and then called count time

and rushed down to Plaintiff’s cell to issue him an “out of place” misconduct ticket. (Id.,

PageID.53.) Plaintiff filed a grievance about the issue six days later.

               On September 18, RUM Mansfield found Plaintiff guilty of the out-of-place

misconduct without reviewing the applicable evidence, apparently in violation of prison policy.

Plaintiff alleges that Mansfield sanctioned him with five days of confinement in “toplock” (2d



                                                 9
Suppl. to Compl., ECF No. 1-2, PageID.78), but the hearing report attached to the complaint

indicates a sanction of three days of loss of privileges. (Class II and III Misconduct Hr’g Report,

ECF No. 1-5, PageID.141.)

               On September 19, Plaintiff complained to Inspector Corrigan about the actions of

Butler and Mansfield regarding the misconduct. Plaintiff also appealed the misconduct conviction,

but his appeal was denied.

               On October 11, Officer Maclean informed Plaintiff that his request for restitution

for his footlocker had been dismissed by RUM Mansfield.

               On October 20, Plaintiff asked an officer in another unit if he could be transferred

to that unit. Four days later, Maclean asked Plaintiff, “You don’t want to lock here anymore? . . .

Well, this is going to cost you.” (Suppl. to Compl., PageID.56.)

               On October 25, Officer Butler told Plaintiff to pack up his things.

               Based on the foregoing, Plaintiff claims that Defendants failed to protect him, failed

to care for his medical needs, retaliated against him, denied him due process, breached a contract

with him, and subjected him to cruel and unusual punishment. As relief, he seeks a declaratory

judgment, an injunction, and damages.

               II.    Immunity

               Plaintiff may not sue the State of Michigan or any of its agencies in federal court.

Regardless of the form of relief requested, the states and their departments are immune under the

Eleventh Amendment from suit in the federal courts, unless the state has waived immunity or

Congress has expressly abrogated Eleventh Amendment immunity by statute. See Pennhurst State

Sch. & Hosp. v. Halderman, 465 U.S. 89, 98-101 (1984); Alabama v. Pugh, 438 U.S. 781, 782

(1978); O’Hara v. Wigginton, 24 F.3d 823, 826 (6th Cir. 1993). Congress has not expressly



                                                10
abrogated Eleventh Amendment immunity by statute, Quern v. Jordan, 440 U.S. 332, 341 (1979),

and the State of Michigan has not consented to civil rights suits in federal court. Abick v. Michigan,

803 F.2d 874, 877 (6th Cir. 1986). Thus, the State of Michigan and the state agencies named as

defendants in this action are immune from suit in this Court. See McCoy v. Michigan, 369 F.

App’x 646, 653-54 (6th Cir. 2010) (holding that the MDOC is immune from suit). Accordingly,

the State of Michigan, the MDOC, the Michigan Department of Licensing and Regulatory Affairs,

and the Michigan State Board of Ethics will be dismissed without prejudice because they are

immune from suit.

               III.    Failure to State a Claim

               A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at

678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged – but it has not



                                                  11
‘show[n]’ – that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                  IV.       42 U.S.C. §§ 1985, 1986

                  To maintain a cause of action for conspiracy under 42 U.S.C. § 1985(3), 3 a plaintiff

must establish the following four elements: (1) a conspiracy involving two or more persons (2) for

the purpose of depriving, directly or indirectly, a person or class of persons of the equal protection

of the laws and (3) an act in furtherance of the conspiracy (4) which causes injury to a person or

property, or a deprivation of any right or privilege of a citizen of the United States. See Collyer v.

Darling, 98 F.3d 211, 233 (6th Cir. 1996) (citing Johnson v. Hills & Dales Gen. Hosp., 40 F.3d

837, 839 (6th Cir. 1994)); Smith v. Thornburg, 136 F.3d 1070, 1078 (6th Cir. 1998). The plaintiff

further must demonstrate that the conspiracy was motivated by a class based animus, such as race.

Radvansky v. City of Olmsted Falls, 395 F.3d 291, 314 (6th Cir. 2005); Collyer, 98 F.3d at 233;

Johnson, 40 F.3d at 839; Seguin v. City of Sterling Heights, 968 F.2d 584, 590 (6th Cir. 1992).

Plaintiff has not alleged or established that he is a member of a discrete and insular minority

accorded special protection under the Equal Protection Clause because of inherent personal

characteristics. Seguin, 968 F.2d at 590. Nor does he allege that Defendants’ actions were

motivated by his membership in any such group. Indeed, Plaintiff alleges that Defendant Butler

discriminated against Plaintiff because Plaintiff is a state prisoner. (Compl., PageID.7.) State



3
  Plaintiff cites “§ 1985(2)(3)” as a basis for his claims. (See Compl., PageID.7.) However, subsection (2) does not
apply. The first clause of subsection (2) is inapplicable because Plaintiff does not allege that Defendants conspired to
influence parties, witnesses, or jurors in federal court proceedings. See 42 U.S.C. § 1985(2). In addition, the second
clause of subsection (2) is inapplicable because Plaintiff does not allege that Defendants conspired to “interfere with
due process in state courts with the intent to deprive persons of their equal protection rights.” Fox v. Mich. State Police
Dep’t, 173 F. App’x 372, 376 (6th Cir. 2006).

                                                           12
prisoners are not afforded special protection under § 1985(3). Accordingly, for all the foregoing

reasons, Plaintiff fails to state a civil conspiracy claim under § 1985.

                For similar reasons, Plaintiff fails to state a claim under 42 U.S.C. § 1986, which

provides a cause of action against those that have knowledge of a § 1985 conspiracy and neglect

to prevent it. Because the Court has determined that the complaint does not state a § 1985

conspiracy, Plaintiff also fails to state a claim under § 1986. See Braley v. City of Pontiac, 906

F.2d 220, 227 (6th Cir. 1990) (“Where a plaintiff has stated no cause of action under § 1985, no

cause of action exists under § 1986.”).

                V.      42 U.S.C. § 1983

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

                        A. Respondeat Superior

                Plaintiff sues a number of defendants, including MDOC Deputy Director Finco,

Warden MacLaren, Acting Deputy Warden Bigger, Inspector Corrigan, Lieutenant Horton,

Administrative Assistant Mastaw, RUM Manard, Grievance Coordinator Russell, and LARA

Director Zimmer, because they are supervisors over other defendants and/or because Plaintiff

complained to them about the actions of other officials and they failed to act in response to his

complaints. Government officials may not be held liable for the unconstitutional conduct of their

subordinates under a theory of respondeat superior or vicarious liability. Iqbal, 556 U.S. at 676;
                                                   13
Monell v. New York City Dep’t of Soc. Servs., 436 U.S. 658, 691(1978); Everson v. Leis, 556 F.3d

484, 495 (6th Cir. 2009).             A claimed constitutional violation must be based upon active

unconstitutional behavior. Grinter v. Knight, 532 F.3d 567, 575-76 (6th Cir. 2008); Greene v.

Barber, 310 F.3d 889, 899 (6th Cir. 2002). The acts of one’s subordinates are not enough, nor can

supervisory liability be based upon the mere failure to act. Grinter, 532 F.3d at 576; Greene, 310

F.3d at 899; Summers v. Leis, 368 F.3d 881, 888 (6th Cir. 2004). Moreover, § 1983 liability may

not be imposed simply because a supervisor denied an administrative grievance or failed to act

based upon information contained in a grievance. See Shehee v. Luttrell, 199 F.3d 295, 300 (6th

Cir. 1999). “[A] plaintiff must plead that each Government-official defendant, through the

official’s own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.

                    Plaintiff’s only allegations against Defendants Finco, Corrigan, Manard, and

Zimmer are that they failed to properly supervise other officials or failed to respond to Plaintiff’s

complaints. Plaintiff fails to allege that they engaged in any active unconstitutional behavior.

Accordingly, he fails to state a federal claim against them.

                             B. Warden MacLaren

                                     1. Equal Protection

                    Plaintiff also contends that Warden MacLaren denied Plaintiff “equal protection of

law” when denying Plaintiff’s requests for transfer to another housing unit. 4 The Equal Protection

Clause commands that no state shall “deny to any person within its jurisdiction the equal protection

of the laws.” U.S. Const. amend. XIV, § 1. A state practice generally will not require strict scrutiny

unless it interferes with a fundamental right or discriminates against a suspect class of individuals.

Mass. Bd. of Ret. v. Murgia, 427 U.S. 307, 312 (1976). Plaintiff does not suggest that he is a



4
    Plaintiff does not indicate when these denials occurred. (See 2d Suppl. to Compl., ECF No. 1-2, PageID.81.)

                                                          14
member of a suspect class, and “prisoners are not considered a suspect class for purposes of equal

protection litigation.” Jackson v. Jamrog, 411 F.3d 615, 619 (6th Cir. 2005); see also Wilson v.

Yaklich, 148 F.3d 596, 604 (6th Cir.1998). In addition, prisoners do not have a fundamental right

under the Constitution to choose the location of their confinement within a prison facility.

               Because neither a fundamental right nor a suspect class is at issue, Plaintiff’s claim

is reviewed under the rational basis standard. Club Italia Soccer & Sports Org., Inc. v. Charter

Twp. of Shelby, 470 F.3d 286, 298 (6th Cir. 2006). “Under rational basis scrutiny, government

action amounts to a constitutional violation only if it ‘is so unrelated to the achievement of any

combination of legitimate purposes that the court can only conclude that the government’s actions

were irrational.’” Id. (quoting Warren v. City of Athens, 411 F.3d 697, 710 (6th Cir. 2005)). To

prove his equal protection claim, Plaintiff must demonstrate “intentional and arbitrary

discrimination” by the state; that is, he must demonstrate that he “has been intentionally treated

differently from others similarly situated and that there is no rational basis for the difference in

treatment.” Vill. of Willowbrook v. Olech, 528 U.S. 562, 564 (2000).

               Plaintiff’s claim fails because he does not allege that he was treated differently from

similarly-situated inmates. His equal-protection claim is wholly conclusory.

                              2. Modified Access

               Plaintiff also alleges that MacLaren placed Plaintiff on modified access to the

grievance process. Placement on modified access does not prohibit an inmate from utilizing the

grievance process. See Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 445-47 (6th Cir. 2005);

Corsetti v. McGinnis, 24 F. App’x 238, 241 (6th Cir. 2001). The inmate may still submit

grievances to the grievance coordinator, who reviews the grievance to determine whether it

complies with institutional rules regarding the filing of grievances.             There is nothing



                                                 15
constitutionally improper about this review process for a prisoner who has demonstrated an

inability to properly utilize the grievance process in the past.

               Assuming Plaintiff contends that the placement on modified access constituted

retaliation for the exercise of his protected conduct, Plaintiff does not state a claim. Retaliation

based upon a prisoner’s exercise of his or her constitutional rights violates the Constitution. See

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc). In order to set forth a First

Amendment retaliation claim, a plaintiff must establish that: (1) he was engaged in protected

conduct; (2) an adverse action was taken against him that would deter a person of ordinary firmness

from engaging in that conduct; and (3) the adverse action was motivated, at least in part, by the

protected conduct. Id. Moreover, a plaintiff must be able to prove that the exercise of the protected

right was a substantial or motivating factor in the defendant’s alleged retaliatory conduct. See

Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001) (citing Mount Healthy City Sch. Dist. Bd.

of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).

               Plaintiff’s retaliation claim fails at the second step of the analysis. The Sixth Circuit

repeatedly has held that placement on modified access to the grievance process does not constitute

an adverse action for purposes of a retaliation claim. See, e.g., Alexander v. Vittitow, No. 17-1075,

2017 WL 7050641, at *5 (6th Cir. Nov. 9, 2017); Jackson v. Madery, 158 F. App’x 656, 660 (6th

Cir. 2005) (per curiam); Walker v. Mich. Dep’t of Corr., 128 F. App’x 441, 446 (6th Cir. 2005).

Thus, Plaintiff does not state a retaliation claim against MacLaren.

                               3. Prison Policy / State Law

               Plaintiff makes a conclusory assertion that Defendant MacLaren did not comply

with prison policies and state law and acted without proper authority. Section 1983 does not

provide redress for a violation of a state law. Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995);

Sweeton v. Brown, 27 F.3d 1162, 1166 (6th Cir. 1994). Moreover, an alleged failure to comply
                                                  16
with an administrative rule or policy does not itself rise to the level of a constitutional violation.

Laney v. Farley, 501 F.3d 577, 581 n.2 (6th Cir. 2007); Brody v. City of Mason, 250 F.3d 432, 437

(6th Cir. 2001); Smith v. Freland, 954 F.2d 343, 347-48 (6th Cir. 1992); Barber v. City of Salem,

953 F.2d 232, 240 (6th Cir. 1992); McVeigh v. Bartlett, No. 94-23347, 1995 WL 236687, at *1

(6th Cir. Apr. 21, 1995) (failure to follow policy directive does not rise to the level of a

constitutional violation because policy directive does not create a protectible liberty interest).

Section 1983 is addressed to remedying violations of federal law, not state law. Lugar v.

Edmondson Oil Co., 457 U.S. 922, 924 (1982); Laney, 501 F.3d at 580-81. Thus, MacLaren’s

alleged failure to comply with prison policy and state law does not give rise to a claim under

§ 1983.

                               4. Conspiracy

               Plaintiff also alleges that MacLaren was involved in a conspiracy with other

defendants to harm Plaintiff. A civil conspiracy under § 1983 is “an agreement between two or

more persons to injure another by unlawful action.” See Hensley v. Gassman, 693 F.3d 681, 695

(6th Cir. 2012) (quoting Hooks v. Hooks, 771 F.2d 935, 943-44 (6th Cir. 1985)). The plaintiff

must show the existence of a single plan, that the alleged coconspirator shared in the general

conspiratorial objective to deprive the plaintiff of a federal right, and that an overt action

committed in furtherance of the conspiracy caused an injury to the plaintiff. Hensley, 693 F.3d at

695; Bazzi v. City of Dearborn, 658 F.3d 598, 602 (6th Cir. 2011). Moreover, a plaintiff must

plead a conspiracy with particularity, as vague and conclusory allegations unsupported by material

facts are insufficient. Twombly, 550 U.S. at 565 (recognizing that allegations of conspiracy must

be supported by allegations of fact that support a “plausible suggestion of conspiracy,” not merely

a “possible” one); Fieger v. Cox, 524 F.3d 770, 776 (6th Cir. 2008); Spadafore v. Gardner, 330

F.3d 849, 854 (6th Cir. 2003); Gutierrez v. Lynch, 826 F.2d 1534, 1538 (6th Cir. 1987).
                                                 17
                Plaintiff’s allegations of conspiracy involving MacLaren and any other defendant

are wholly conclusory. There are no facts from which to infer that MacLaren agreed to deprive

Plaintiff of a federal right. Thus, for all the foregoing reasons, Plaintiff fails to state a federal claim

against Defendant MacLaren.

                        C. Acting Warden Bigger

                Defendant Bigger is barely mentioned in the complaint. Apparently, he was

negligent in his supervision of other officers and was involved in promulgating unidentified prison

regulations. He also denied an appeal from one of Plaintiff’s misconduct convictions. (See Class

II and Class III Misconduct Appeal, ECF No. 1-5, PageID.139.) None of these allegations is

sufficient to state a viable federal claim against Defendant Bigger.

                        D. Lieutenant Horton

                Defendant Horton allegedly failed to respond to Plaintiff’s complaints about other

officers, which does not state a claim for the reasons stated above. Plaintiff also claims that

Defendant Horton conspired with other officials to discriminate and retaliate against him.

Plaintiff’s allegations provide no support whatsoever for these claims. Accordingly, Plaintiff fails

to state a federal claim against Defendant Horton.

                        E. Administrative Assistant Mastaw

                Plaintiff apparently contends that Defendant Mastaw caused one of Plaintiff’s

grievances to disappear. This does not state a claim. Courts repeatedly have held that there exists

no constitutionally protected due process right to an effective prison grievance procedure. See

Hewitt v. Helms, 459 U.S. 460, 467 (1983); Walker, 128 F. App’x at 445; Argue v. Hofmeyer, 80

F. App’x 427, 430 (6th Cir. 2003); Young v. Gundy, 30 F. App’x 568, 569-70 (6th Cir. 2002);

Carpenter v. Wilkinson, No. 99-3562, 2000 WL 190054, at *2 (6th Cir. Feb. 7, 2000); see also

Antonelli v. Sheahan, 81 F.3d 1422, 1430 (7th Cir. 1996); Adams v. Rice, 40 F.3d 72, 75 (4th Cir.

                                                    18
1994) (collecting cases).     Michigan law does not create a liberty interest in the grievance

procedure. See Olim v. Wakinekona, 461 U.S. 238, 249 (1983); Keenan v. Marker, 23 F. App’x

405, 407 (6th Cir. 2001); Wynn v. Wolf, No. 93-2411, 1994 WL 105907, at *1 (6th Cir. Mar. 28,

1994).

               Moreover, even if Mastaw improperly prevented Plaintiff from pursuing a prison

grievance, Plaintiff’s right of access to the courts to petition for redress of his grievances (i.e., by

filing a lawsuit) was not compromised, and he therefore cannot demonstrate the actual injury

required for an access-to-the-courts claim. See, e.g., Lewis v. Casey, 518 U.S. 343, 355 (1996)

(requiring actual injury); Bounds v. Smith, 430 U.S. 817, 821-24 (1977).              The exhaustion

requirement for civil rights claims only mandates exhaustion of available administrative remedies.

See 42 U.S.C. § 1997e(a). If Plaintiff were improperly prevented from using the grievance

process, that process would be rendered unavailable, and exhaustion would not be a prerequisite

for initiation of a civil rights action. See Ross v. Blake, 136 S. Ct. 1850, 1858-59 (2016) (reiterating

that, if the prisoner is barred from pursuing a remedy by policy or by the interference of officials,

the grievance process is not available, and exhaustion is not required); Kennedy v. Tallio, 20 F.

App’x 469, 470 (6th Cir. 2001).

                In addition, as indicated above, Mastaw is not liable merely because he did not act

in response to one of Plaintiff’s grievances. See Shehee, 199 F.3d at 300. Thus, Mastaw’s conduct

in connection with the grievance process could not have deprived Plaintiff of a federal right.

                Plaintiff also claims that Mastaw conspired to retaliate against him, and deprived

him of various constitutional rights, including his right to due process and equal protection. These

claims are wholly conclusory. Thus, Plaintiff does not state a federal claim against Mastaw.




                                                  19
                       F. Captain Krause

                               1. Misconduct Hearing (Due Process)

               Defendant Krause allegedly held a hearing on the misconduct ticket for disobeying

a direct order and found Plaintiff guilty without reviewing any of Plaintiff’s evidence. Krause told

Plaintiff that “we protect our own” and “officers stick together.” Plaintiff claims that Krause

deprived him of due process because the hearing was not fair and Krause was biased.

               The elements of a procedural due process claim are: (1) a life, liberty, or property

interest requiring protection under the Due Process Clause, and (2) a deprivation of that interest

(3) without adequate process. Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.

2006). Plaintiff fails to allege a protected liberty or property interest. A prisoner does not have a

protected liberty interest in prison disciplinary proceedings unless the resulting sanction “will

inevitably affect the duration of his sentence,” or imposes an “atypical and significant hardship on

the inmate in relation to the ordinary incidents of prison life.” See Sandin v. Conner, 515 U.S.

472, 486 (1995).

               Plaintiff does not allege that the misconduct conviction will have any impact on the

duration of his sentence. Furthermore, a loss of privileges for two days is not an atypical and

significant hardship. See Langford v. Koskela, No. 16-1435, 2017 WL 6803554, at *3 (6th Cir.

Jan. 24, 2017) (30 days of loss of privileges and 30 days of “toplock” is not an atypical and

significant hardship); Carter v. Tucker, 69 F. App’x 678, 680 (6th Cir. 2003) (“[Plaintiff] has no

due process claim for the loss of privileges and confinement to segregation.”). Consequently,

Defendant Krause did not deprive Plaintiff of a protected property or liberty interest.

               Because Plaintiff’s protected interests were not at stake, Defendant Krause was not

constitutionally obligated to provide Plaintiff with a fair hearing, or any hearing at all. Thus,

Defendant did not deprive Plaintiff of due process. See Experimental Holdings, Inc. v. Farris, 503

                                                 20
F.3d 514, 519 (6th Cir. 2007) (“Without a protected liberty or property interest, there can be no

federal procedural due process claim.”).

                               2. Threat (Retaliation)

               Krause also allegedly made a statement that “if someone does me wrong or writes

grievance[]s on me, every time he steps out of line sideways, I’ll get him.” (Compl., PageID.23.)

This statement arguably implicates Plaintiff’s First Amendment right to engage in protected

conduct without fear of retaliation. Filing a prison grievance is protected conduct. See Smith v.

Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001). To state a retaliation claim, however, Plaintiff

must also allege an adverse action. That is, he must allege that Krause’s conduct would deter a

person of ordinary firmness from engaging in protected conduct. See Thaddeus-X v. Blatter, 175

F.3d 378, 394 (6th Cir. 1999).

               Plaintiff has not alleged an adverse action. The conduct at issue here is a general

threat to “get” a prisoner who files a grievance on Krause and “steps out of line.” A specific threat

of harm may satisfy the adverse-action requirement if it would deter a person of ordinary firmness

from exercising his or her First Amendment rights, see, e.g., Thaddeus-X, 175 F.3d at 396, 398

(threat of physical harm); Smith v. Yarrow, 78 F. App’x 529, 542 (6th Cir. 2003) (threat to change

drug test results). However, certain threats or deprivations are so de minimis that they do not rise

to the level of being constitutional violations. Thaddeus-X, 175 F.3d at 398; Smith, 78 F. App’x

at 542. Krause’s threat is too vague and non-specific to deter a person of ordinary firmness from

engaging in protected conduct. Thus, Plaintiff does not state a retaliation claim against Defendant

Krause.

                               3. Threat (Cruel and Unusual Punishment)

               Defendant Krause’s threat does not satisfy the standard for an Eighth Amendment

claim, either. The Eighth Amendment prohibits punishment that is “barbarous” or that contravenes

                                                 21
society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337, 345-46 (1981).

The Amendment, therefore, prohibits conduct by prison officials that involves the “unnecessary

and wanton infliction of pain.” Ivey v. Wilson, 832 F.2d 950, 954 (6th Cir. 1987) (per curiam)

(quoting Rhodes, 452 U.S. at 346). Plaintiff’s allegations do not meet this standard. Allegations

of verbal harassment or threats by prison officials do not constitute punishment within the meaning

of the Eighth Amendment. Id. at 955. Nor do they rise to the level of unnecessary and wanton

infliction of pain proscribed by the Eighth Amendment. Id. Thus, Plaintiff’s allegation that Krause

made a verbal threat does not state an Eighth Amendment claim.

                               4. Other Claims

               Plaintiff also claims that Krause deprived him of various other constitutional rights,

including rights under the Fourth, Fifth, and Fourteenth Amendments to the Constitution.

Plaintiff’s allegations do not support such claims. Plaintiff asserts that Krause discriminated

against him and conspired to retaliate against him, but he provides no factual allegations to support

these conclusory assertions. Moreover, Defendant’s actions did not deprive Plaintiff of any rights

under the foregoing amendments to the Constitution. Accordingly, Plaintiff fails to state a federal

claim against Defendant Krause.

                       G. RUM Mansfield

                               1. Misconduct Hearing

               Like Defendant Krause, RUM Mansfield found Plaintiff guilty of a misconduct

following a misconduct hearing. Specifically, Mansfield found Plaintiff guilty of a Class II

misconduct. Plaintiff contends that the hearing was unfair and was based on insufficient evidence.

               For the reasons discussed above with respect to Defendant Krause, Plaintiff does

not state a claim. Mansfield did not deprive Plaintiff of a protected property or liberty interest.

Whether the sanction Mansfield imposed was five days of toplock, as Plaintiff alleges, or three

                                                 22
days of loss of privileges, as indicated in the hearing report, it was not an “atypical and significant”

hardship. See Langford, 2017 WL 6803554, at *3. Thus, there were no interests protected by due

process at stake in the misconduct hearing.

               Moreover, Mansfield’s alleged failure to comply with state law or prison policy

during the misconduct hearing does not in itself give rise to a claim under § 1983. See Lugar, 457

U.S. at 924; Laney, 501 F.3d at 580-81.

                               2. Restitution

               Prison staff allegedly ordered that Plaintiff receive restitution for the damage to his

footlocker caused by the prisoner who broke into it and stole Plaintiff’s property. Mansfield

allegedly dismissed the restitution order without authority to do so. (Suppl. to Compl., PageID.52.)

These allegations do not state a claim.

               The Fourteenth Amendment prohibits the deprivation of a protected liberty or

property interest without due process, but Plaintiff does not allege that he was deprived of such a

right. He does not plausibly allege that he had a right to restitution from the MDOC for damage

to property caused by a prison inmate. Thus, he does not plausibly allege that Mansfield

improperly deprived him of such a right.

               Even if Plaintiff did have a right to restitution, a claim challenging that deprivation

would be barred by the doctrine of Parratt v. Taylor, 451 U.S. 527 (1981), overruled in part by

Daniels v. Williams, 474 U.S. 327 (1986). Under Parratt, a person deprived of property by a

“random and unauthorized act” of a state employee has no federal due process claim unless the

state fails to afford an adequate post-deprivation remedy. If an adequate post-deprivation remedy

exists, the deprivation, although real, is not “without due process of law.” Parratt, 451 U.S. at

537. This rule applies to both negligent and intentional deprivations of property, as long as the



                                                  23
deprivation was not done pursuant to an established state procedure. See Hudson v. Palmer, 468

U.S. 517, 530-36 (1984).

               Plaintiff’s claim is premised upon an unauthorized act by a state official, so he must

plead and prove the inadequacy of state post-deprivation remedies. See Copeland v. Machulis, 57

F.3d 476, 479-80 (6th Cir. 1995); Gibbs v. Hopkins, 10 F.3d 373, 378 (6th Cir. 1993). A prisoner’s

failure to sustain this burden requires dismissal of his § 1983 due-process action. See Brooks v.

Dutton, 751 F.2d 197 (6th Cir. 1985).

               Plaintiff cannot sustain his burden in this case. Plaintiff has not alleged that state

post-deprivation remedies are inadequate. Indeed, numerous state post-deprivation remedies are

available to him. First, a prisoner who incurs a loss through no fault of his own may petition the

institution’s Prisoner Benefit Fund for compensation. Mich. Dep’t of Corr., Policy Directive

04.07.112, ¶ B (effective Dec. 12, 2013). Aggrieved prisoners may also submit claims for property

loss of less than $1,000 to the State Administrative Board. Mich. Comp. Laws § 600.6419; MDOC

Policy Directive 03.02.131 (effective Oct. 21, 2013). Alternatively, Michigan law authorizes

actions in the Court of Claims asserting tort or contract claims “against the state and any of its

departments, commissions, boards, institutions, arms, or agencies.”             Mich. Comp. Laws

§ 600.6419(1)(a). The Sixth Circuit specifically has held that Michigan provides adequate post-

deprivation remedies for deprivation of property. See Copeland, 57 F.3d at 480. Plaintiff does

not allege any reason why a state-court action would not afford him complete relief for the

deprivation, either negligent or intentional, of his personal property. Accordingly, Plaintiff does

not state a claim against Mansfield with regard to the denial of restitution.

                               3. Other Claims

               Plaintiff also claims that Mansfield conspired to retaliate against him, discriminated

against him, violated “Bill of Attainder laws,” denied him equal protection, deprived him of
                                                 24
freedom of speech, subjected him to excessive force, and violated other constitutional rights. (2d

Suppl. to Compl., PageID.78-79.) These assertions are wholly conclusory and unsupported. In

short, Plaintiff fails to state a federal claim against Defendant Mansfield.

                           H. Grievance Coordinator Russell

                  Defendant Russell allegedly denied Plaintiff’s requests for information from

internal affairs 5 and failed to follow prison policy by not signing MacLaren’s decision to place

Plaintiff on modified access to the grievance process. Plaintiff also makes conclusory assertions

that Russell conspired to retaliate and discriminated against Plaintiff. None of these assertions

states a viable claim under § 1983. Thus, Plaintiff fails to state a federal claim against Defendant

Russell.

                           I. Grievance Coordinator Anderson

                                    1. Placement on modified access

                  Defendant Anderson was allegedly involved in placing Plaintiff on modified access

to the grievance process. Plaintiff contends that Anderson was retaliating against Plaintiff for filing

grievances. However, as indicated above with respect to Defendant MacLaren, placement on

modified access to the grievance process cannot support a retaliation claim because it is not an

adverse action. See Jackson, 158 F. App’x at 660.

                                    2. Denial of request to file grievances

                  Plaintiff also alleges that Anderson denied Plaintiff’s requests to file grievances on

Warden MacLaren and Captain Krause, in violation of due process. To the contrary, as the Court

discussed with respect to Defendant Mastaw, prisoners do not have a due process right to an




5
 Attachments to the complaint indicate that Russell merely informed Plaintiff that Internal Affairs conducted a search
of its files in response to Plaintiff’s request and discovered no relevant reports. (MDOC Letter to Pl., ECF No. 1-6,
PageID.165.)

                                                         25
effective prison grievance procedure. See Hewitt v. Helms, 459 U.S. at 467; Walker, 128 F. App’x

at 445. As also discussed, Michigan law does not create a liberty interest in the grievance

procedure. See Olim, 461 U.S. at 249; Keenan, 23 F. App’x at 407. Because Plaintiff has no

liberty interest in the grievance process, Defendant’s conduct did not deprive him of due process.

               In addition, as discussed above with respect to Defendant Mastaw, Anderson’s

decision could not have deprived Plaintiff of his right of access to the courts. If Anderson

prevented Plaintiff from using the grievance process for a particular claim, then Plaintiff satisfied

the statutory exhaustion requirement for bringing a civil rights claim.             Thus, Anderson’s

interference with the grievance process could not have prevented Plaintiff from accessing the

courts to pursue his civil rights claim. See Kennedy, 20 F. App’x at 470.

                               3. Misconduct Ticket

               Plaintiff also contends that Anderson “sign[ed]” a misconduct ticket issued on

Plaintiff by “health care” for being out of place, after Plaintiff missed a callout for a medical

appointment.     (Compl., PageID.14.)      Plaintiff asserts that Anderson signed or issued the

misconduct ticket in retaliation for Plaintiff’s grievances against nurses in the healthcare unit.

               Plaintiff fails to state a retaliation claim because there is no plausible connection

between his grievance and the misconduct ticket. It is well recognized that “retaliation” is easy to

allege and that it can seldom be demonstrated by direct evidence. See Harbin-Bey v. Rutter, 420

F.3d 571, 580 (6th Cir. 2005); Murphy v. Lane, 833 F.2d 106, 108 (7th Cir. 1987). “[A]lleging

merely the ultimate fact of retaliation is insufficient.” Murphy, 833 F.2d at 108. “[C]onclusory

allegations of retaliatory motive ‘unsupported by material facts will not be sufficient to state . . . a

claim under § 1983.’” Harbin-Bey, 420 F.3d at 580 (quoting Gutierrez v. Lynch, 826 F.2d 1534,

1538-39 (6th Cir. 1987)); see also Murray v. Unknown Evert, 84 F. App’x 553, 556 (6th Cir. 2003)

(in complaints screened pursuant to 28 U.S.C. § 1915A, “[c]onclusory allegations of retaliatory
                                                  26
motive with no concrete and relevant particulars fail to raise a genuine issue of fact for trial”)

(internal quotations omitted); Lewis v. Jarvie, 20 F. App’x 457, 459 (6th Cir. 2001) (“bare

allegations of malice on the defendants’ parts are not enough to establish retaliation claims” that

will survive § 1915A screening). In some circumstances, temporal proximity “may be ‘significant

enough to constitute indirect evidence of a causal connection so as to create an inference of

retaliatory motive.’” Muhammad v. Close, 379 F.3d 413, 417-18 (6th Cir. 2004) (quoting DiCarlo

v. Potter, 358 F.3d 408, 422 (6th Cir. 2004)). However, “[c]onclusory allegations of temporal

proximity are not sufficient to show a retaliatory motive.” Skinner v. Bolden, 89 F. App’x 579,

580 (6th Cir. 2004).

               Plaintiff merely alleges the ultimate fact of retaliation. He alleges no facts from

which to reasonably infer that Defendant’s actions were motivated by his protected conduct. He

merely concludes that because he filed grievances sometime prior to Defendant’s actions, the

misconduct ticket must have been motivated by those grievances. The Sixth Circuit, however, has

been reluctant to find that temporal proximity between the filing of a grievance and an official’s

adverse conduct, standing alone, is sufficient to establish a retaliation claim. Hill v. Lappin, 630

F.3d 468, 476 (6th Cir. 2010). This is especially true where, as here, the plaintiff is a prolific filer

of grievances. Coleman v. Bowerman, 474 F. App’x 435, 437 (6th Cir. 2012) (holding that

temporal proximity to the filing of a grievance is insufficient because any adverse action “would

likely be in ‘close temporal proximity’ to one of [the plaintiff’s] many grievances or grievance

interviews”). Plaintiff apparently rests his retaliation claim on the fact that he filed a grievance

before he received the misconduct ticket. These allegations are insufficient to support a retaliation

claim.




                                                  27
                               4. Other claims

               Plaintiff asserts a variety of other legal theories for a claim against Anderson,

including a violation of rights under the Fifth and Eighth Amendments, but none of these theories

are supported by the allegations in the complaint. Consequently, Plaintiff does not state a federal

claim against Defendant Anderson.

                       J. CPC Peller

                               1. Parole readiness programs

               Plaintiff wrote to Defendant Peller about “parole readiness” programs. It is not

clear whether she responded, but her failure to do so would not give rise to a claim under § 1983.

Plaintiff does not have a constitutional right to, or protected liberty interest in, participation in

prison rehabilitation programs. See Canterino v. Wilson, 869 F.2d 948, 952-54 (6th Cir. 1989) (no

constitutional right to rehabilitation); Argue, 80 F. App’x at 429 (no constitutional right to

rehabilitation, education or jobs); Rizzo v. Dawson, 778 F.2d 527, 531 (9th Cir. 1985) (no

constitutional right to rehabilitative services); see also Moody v. Daggett, 429 U.S. 78, 88 n.9

(1976)   (Due Process Clause not implicated by prisoner classification and eligibility for

rehabilitative programs, even where inmate suffers “grievous loss”); Antonelli v. Sheahan, 81 F.3d

1422, 1431 (7th Cir. 1995) (participation in a rehabilitative program is a privilege that the Due

Process Clause does not guarantee).

               In addition, Plaintiff does not have a constitutional right to, or protected interest in,

participation in programs that might improve his eligibility for parole, because he does not have a

right to parole. There is no constitutional or inherent right to be conditionally released before the

expiration of a prison sentence. Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S.

1, 7 (1979). Although a state may establish a parole system, it has no duty to do so; thus, the

presence of a parole system by itself does not give rise to a constitutionally protected liberty

                                                  28
interest in parole release. Id. at 7, 11; Bd. of Pardons v. Allen, 482 U.S. 369, 373 (1987). Rather,

a liberty interest is present only if state law entitles an inmate to release on parole. Inmates of

Orient Corr. Inst. v. Ohio State Adult Parole Auth., 929 F.2d 233, 235 (6th Cir. 1991).

               In Michigan, parole authorities have “broad powers” to deny parole, so the

Michigan system does not create a liberty interest in parole. Sweeton v. Brown, 27 F.3d 1162,

1164-65 (6th Cir. 1994); accord Crump v. Lafler, 657 F.3d 393, 404 (6th Cir. 2011); Glover v.

Mich. Parole Bd., 596 N.W.2d 598, 603-04 (Mich. 1999).

               In short, because Plaintiff does not have a constitutional right to, or liberty interest

in, parole or prison rehabilitation programs, Peller’s failure to respond to Plaintiff’s request could

not have deprived him of a constitutional right.

                               2. Revealing Plaintiff’s grievance

               In addition, Plaintiff alleges that he filed a grievance against Peller because she

created a rule that only inmates who had not received a Class I or II misconduct ticket for a year

were eligible for a garden plot in the prison yard. Peller allowed inmates working under her to see

Plaintiff’s grievance. Plaintiff contends she did this intentionally, as a means to retaliate and harm

Plaintiff, because the grievance effectively labeled Plaintiff a “snitch.” (Suppl. to Compl.,

PageID.87.)

               Plaintiff’s allegations do not state a claim. His assertion that Peller’s actions were

motivated by his grievance is conclusory. Moreover, there is no factual support in the complaint

for Plaintiff’s contention that being exposed as the filer of a grievance against Peller exposed him

to a risk of harm from other inmates or to any other adverse consequences. As Plaintiff’s actions

demonstrate, it is not unusual for prisoners to file grievances against prison officials. Thus,

Plaintiff has not sufficiently alleged an adverse action or a retaliatory motive.



                                                   29
               For the foregoing reasons, Plaintiff does not state a federal claim against Defendant

Peller.

                       K. Nurse Ball

                               1. Grievance review

               Plaintiff’s alleges that Defendant Ball met with him about a grievance he filed about

inadequate care for his hernia. Responding to a grievance does not suffice to state a claim. See

Shehee, 199 F.3d at 300. Indeed, according to Plaintiff’s complaint, Nurse Weist made the

decisions about care for Plaintiff’s hernia, not Defendant Ball.

                               2. Medical care - hernia

               Even assuming that Ball was responsible for making decisions regarding Plaintiff’s

hernia, Plaintiff does not state a claim. The Eighth Amendment obligates prison authorities to

provide medical care to incarcerated individuals, as a failure to provide such care would be

inconsistent with contemporary standards of decency. Estelle v. Gamble, 429 U.S. 102, 103-04

(1976). The Eighth Amendment is violated when a prison official is deliberately indifferent to the

serious medical needs of a prisoner. Id. at 104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th

Cir. 2001).

               A claim for the deprivation of adequate medical care has an objective and a

subjective component. Farmer v. Brennan, 511 U.S. 825, 834 (1994). To satisfy the objective

component, the plaintiff must allege that the medical need at issue is sufficiently serious. Id. In

other words, the inmate must show that he is incarcerated under conditions posing a substantial

risk of serious harm. Id. The objective component of the adequate medical care test is satisfied

“[w]here the seriousness of a prisoner’s need[ ] for medical care is obvious even to a lay person.”

Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir. 2004). If the plaintiff’s claim, however,

is based on “the prison’s failure to treat a condition adequately, or where the prisoner’s affliction

                                                 30
is seemingly minor or non-obvious,” Blackmore, 390 F.3d at 898, the plaintiff must “place

verifying medical evidence in the record to establish the detrimental effect of the delay in medical

treatment,” Napier v. Madison Cty., 238 F.3d 739, 742 (6th Cir. 2001) (internal quotation marks

omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000) (citing Farmer, 511 U.S. at 834). Deliberate indifference “entails something

more than mere negligence,” Farmer, 511 U.S. at 835, but can be “satisfied by something less than

acts or omissions for the very purpose of causing harm or with knowledge that harm will result.”

Id. Under Farmer, “the official must both be aware of facts from which the inference could be

drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id. at

837.

               Not every claim by a prisoner that he has received inadequate medical treatment

states a violation of the Eighth Amendment. Estelle, 429 U.S. at 105. As the Supreme Court

explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute an unnecessary and wanton infliction of pain or to be repugnant to the
       conscience of mankind. Thus, a complaint that a physician has been negligent in
       diagnosing or treating a medical condition does not state a valid claim of medical
       mistreatment under the Eighth Amendment. Medical malpractice does not become
       a constitutional violation merely because the victim is a prisoner. In order to state
       a cognizable claim, a prisoner must allege acts or omissions sufficiently harmful to
       evidence deliberate indifference to serious medical needs.

Id. at 105-06 (quotations omitted). Thus, differences in judgment between an inmate and prison

medical personnel regarding the appropriate medical diagnoses or treatment are not enough to state

a deliberate indifference claim. Sanderfer v. Nichols, 62 F.3d 151, 154-55 (6th Cir. 1995); Ward

v. Smith, No. 95-6666, 1996 WL 627724, at *1 (6th Cir. Oct. 29, 1996). This is so even if the


                                                31
misdiagnosis results in an inadequate course of treatment and considerable suffering. Gabehart v.

Chapleau, No. 96-5050, 1997 WL 160322, at *2 (6th Cir. Apr. 4, 1997).

               The Sixth Circuit distinguishes “between cases where the complaint alleges a

complete denial of medical care and those cases where the claim is that a prisoner received

inadequate medical treatment.” Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th Cir. 1976). If “a

prisoner has received some medical attention and the dispute is over the adequacy of the treatment,

federal courts are generally reluctant to second guess medical judgments and to constitutionalize

claims which sound in state tort law.” Id.; see also Rouster v. Saginaw Cty., 749 F.3d 437, 448

(6th Cir. 2014); Perez v. Oakland Cty., 466 F.3d 416, 434 (6th Cir. 2006); Kellerman v. Simpson,

258 F. App’x 720, 727 (6th Cir. 2007); McFarland v. Austin, 196 F. App’x 410 (6th Cir. 2006);

Edmonds v. Horton, 113 F. App’x 62, 65 (6th Cir. 2004); Brock v. Crall, 8 F. App’x 439, 440 (6th

Cir. 2001); Berryman v. Rieger, 150 F.3d 561, 566 (6th Cir. 1998). “Where the claimant received

treatment for his condition, as here, he must show that his treatment was ‘so woefully inadequate

as to amount to no treatment at all.’” Mitchell v. Hininger, 553 F. App’x 602, 605 (6th Cir. 2013)

(quoting Alspaugh v. McConnell, 643 F.3d 162, 169 (6th Cir. 2011)). He must demonstrate that

the care he received was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” See Miller v. Calhoun Cty., 408 F.3d 803,

819 (6th Cir. 2005) (quoting Waldrop v. Evans, 871 F.2d 1030, 1033 (11th Cir. 1989)).

               Here, Plaintiff acknowledges that he received some medical attention for his hernia,

including a diagnostic x-ray. He was told that surgery was not appropriate at that time due to an

intestinal blockage, and he was given laxatives to treat the blockage. This does not amount to no

treatment at all. Indeed, Plaintiff’s claim amounts to disagreement with medical personnel about

the appropriate treatment for his hernia, which does not state an Eighth Amendment claim.



                                                32
               Moreover, Plaintiff alleges no details about his hernia or his discussions with Nurse

Ball which would suggest that she was deliberately indifferent to a substantial risk of serious harm

in the absence of surgical treatment. Thus, Plaintiff does not state an Eighth Amendment claim

against her.

                               3. Medical care – blood tests

               Plaintiff also contends that Defendant Ball refused to request a blood test to check

Plaintiff’s blood sugar and cholesterol as part of his annual screening. (2d Suppl. to Compl.,

PageID.86.) However, Plaintiff does not allege that he needed these tests to address a medical

condition, let alone that the failure to conduct them subjected him to a risk of serious harm. Nor

does he allege facts from which to infer that Nurse Ball was aware of such a risk. He merely

alleges that a “history” of heart disease and diabetes was evident in his medical records. (Id.)

                               4. Retaliation

               Plaintiff alleges that Defendant Ball issued the out-of-place misconduct ticket

signed by Defendant Anderson, and that she did so as part of a conspiracy to retaliate against

Plaintiff. He also alleges that she denied blood testing because she was aware of Plaintiff’s

grievances and his intent to bring a lawsuit regarding the lack of adequate care for his hernia.

Plaintiff’s retaliation claim is conclusory. The facts alleged do not permit a reasonable inference

that the misconduct ticket or the denial of blood tests were motivated in any way by Plaintiff’s

protected conduct.

                               5. Other claims

               Plaintiff also claims that Defendant violated prison policy and deprived him of

equal protection. These assertions are wholly conclusory. Moreover, a violation of prison policy

is not sufficient to give rise to a claim under § 1983.



                                                  33
               For the foregoing reasons, Plaintiff does not state a federal claim against Defendant

Ball.

                       L. ARUS Mortensen

               ARUS Mortensen allegedly promised that Plaintiff would be reimbursed for his

padlock, and Plaintiff eventually received that reimbursement. Mortensen also denied Plaintiff’s

request for reimbursement of a $1.00 notary fee that Plaintiff paid to request reimbursement for

the padlock. These allegations do not state a claim under § 1983. Plaintiff did not have a right to

reimbursement under federal law.

               In a supplement to the complaint, Plaintiff further alleges that Mortensen denied

Plaintiff’s request to be moved to another unit. Apparently, Plaintiff was moved out of his unit

following a “peaceful protest” resulting in damage to that unit. (2d Suppl. to Compl, PageID.82.)

Plaintiff was placed in a “disciplinary unit” where he feared “discriminatory harassment” by the

unit officers due to his prior history with them. (Id.) Plaintiff asked to be moved back to his

original unit, but Mortensen denied his request.

               Mortensen’s denial of Plaintiff’s request does not state a claim. Plaintiff does not

have a right to be incarcerated in a particular prison or to be held in a specific security

classification. See Olim v. Wakinekona, 461 U.S. 238, 245 (1983) (noting that an inmate has “no

justifiable expectation that he will be incarcerated in any particular prison within a State”); Moody

v. Daggert, 429 U.S. 78, 88 n.9 (1976) (noting that “no due process protections were required upon

the discretionary transfer of state prisoners to a substantially less agreeable prison”); Meachum v.

Fano, 427 U.S. 215, 224 (1976) (“Confinement in any of the State’s institutions is within the

normal limits or range of custody which the conviction has authorized the State to impose.”).

Likewise, Plaintiff does not have a right to placement in a particular area of a prison. Thus, the



                                                   34
denial of Plaintiff’s request did not deprive him of anything to which he was entitled under the

Constitution.

                Moreover, Plaintiff’s allegations do not support an Eighth Amendment claim.

Inmates have a right to personal safety grounded in the Eighth Amendment. Farmer v. Brennan,

511 U.S. 825, 833 (1994). Thus, prison staff are obliged “to take reasonable measures to guarantee

the safety of the inmates” in their care. Hudson v. Palmer, 468 U.S. 517, 526-27 (1984). To

establish a violation of this right, Plaintiff must show that Defendant was deliberately indifferent

to Plaintiff’s risk of injury. Walker v. Norris, 917 F.2d 1449, 1453 (6th Cir. 1990); McGhee v.

Foltz, 852 F.2d 876, 880-81 (6th Cir. 1988). Plaintiff does not allege that he was at risk of harm

in the new unit, or that Defendant was aware of such a risk and deliberately disregarded it. Plaintiff

alleges no facts whatsoever about the “harassment” he received in the past or the risk he faced at

the time of his placement in the new unit.

                Plaintiff also claims that Mortensen denied his request as a means to retaliate

against Plaintiff, but this conclusory assertion is not enough to state a retaliation claim.

Accordingly, Plaintiff fails to state a federal claim against Defendant Mortensen.

                       M. Officer Laponza

                Defendant Laponza allegedly told Plaintiff that Officer Butler would “get [Plaintiff]

trouble.” In addition, Butler told Laponza that Butler wanted to “get even” with Plaintiff, and

Laponza agreed. Laponza also whistled at another officer in a manner that Plaintiff contends was

designed to get him into trouble. These allegations do not state a claim. Laponza’s conduct

amounts to verbal harassment and idle threats, which do not give rise to a claim under § 1983. See

Wingo v. Tenn. Dep’t of Corrs., 499 F. App’x 453, 455 (6th Cir. 2012) (citing Ivey, 832 F.2d at

955).



                                                 35
               Moreover, there is no support for a conspiracy claim against Laponza under § 1983.

Plaintiff asserts that Laponza conspired with other officers to harm him, but Plaintiff’s allegations

do not permit a reasonable inference that Laponza agreed to deprive Plaintiff of a federal right.

Thus, Plaintiff fails to state a federal claim against Defendant Laponza.

                       N. Officer Maclean

               Defendant Maclean allegedly made a few statements to Plaintiff, such as “you don’t

want to lock here anymore? . . . this is going to cost you.” These statements do not state a claim.

See Wingo, 499 F. App’x at 455.

               Maclean was also present when Butler searched Plaintiff’s cell and broke her key

inside Plaintiff’s padlock, when Butler threatened to put Plaintiff in the “hole” if he filed any

grievances against her, when Butler called Plaintiff a “pain in the ass,” and when Butler joked that

she would write a “sexual misconduct” ticket on Plaintiff. However, Maclean’s presence for these

incidents does not make him liable for Butler’s actions.

               Moreover, Maclean’s agreement with Butler’s comment about the sexual

misconduct (“Yea go ahead”) is not evidence of a constitutional violation by Maclean, or of a

conspiracy to deprive Plaintiff of a federal right. Butler’s statement was merely an idle threat.

Apart from expressing agreement with that statement, Plaintiff does not allege that Maclean took

any action in concert with Butler to deprive Plaintiff of a federal right.

               Maclean also denied Plaintiff’s request for reimbursement of his notary fee, but as

discussed with respect to Defendant Mortensen, that denial did not deprive Plaintiff of a federal

right. Accordingly, Plaintiff does not state a federal claim against Defendant Maclean.




                                                 36
                       O. Officer Butler

               The Court concludes that Plaintiff states at least a retaliation claim against Plaintiff.

Accordingly, the Court will not dismiss Defendant Butler.

               VI.     State Law

               Plaintiff does not state a claim under federal law against Defendants Maclean,

MacLaren, Mastaw, Horton, Krause, Corrigan, Bigger, Mortensen, Laponza, Ball, Russell, Finco,

Peller, Zimmer, Mansfield, Manard, and Anderson. To the extent Plaintiff asserts a claim against

them under state law, the Court declines to exercise supplemental jurisdiction over such claims.

“Where a district court has exercised jurisdiction over a state law claim solely by virtue of

supplemental jurisdiction and the federal claims are dismissed prior to trial, the state law claims

should be dismissed without reaching their merits.” Coleman v. Huff, No. 97-1916, 1998 WL

476226, at *1 (6th Cir. Aug. 3, 1998) (citing Faughender v. City of N. Olmsted, Ohio, 927 F.2d

909, 917 (6th Cir. 1991)); see also Landefeld v. Marion Gen. Hosp., Inc., 994 F.2d 1178, 1182

(6th Cir. 1993). Accordingly, the Court will dismiss the state law claims against the foregoing

defendants without prejudice.

               VII.    Appointment of Counsel

               Plaintiff has filed a motion for appointment of counsel. (ECF No. 3.) Indigent

parties in civil cases have no constitutional right to a court-appointed attorney. Abdur-Rahman v.

Mich. Dep’t of Corr., 65 F.3d 489, 492 (6th Cir. 1995); Lavado v. Keohane, 992 F.2d 601, 604-05

(6th Cir. 1993). The Court may, however, request an attorney to serve as counsel, in the Court’s

discretion. Abdur-Rahman, 65 F.3d at 492; Lavado, 992 F.2d at 604-05; see Mallard v. U.S. Dist.

Court, 490 U.S. 296 (1989).

               Appointment of counsel is a privilege that is justified only in exceptional

circumstances. In determining whether to exercise its discretion, the Court should consider the
                                                  37
complexity of the issues, the procedural posture of the case, and Plaintiff’s apparent ability to

prosecute the action without the help of counsel. See Lavado, 992 F.2d at 606.

               The Court has carefully considered the foregoing factors and determines that, at

this stage of the case, the assistance of counsel does not appear necessary to the proper presentation

of Plaintiff’s position. Plaintiff contends that he has various difficulties stemming from past head

injuries, but his pleadings indicate that he has little difficulty understanding his rights and

articulating the basis for his claims. Moreover, the complexity of Plaintiff’s case has been

significantly reduced because only one defendant remains. Thus, Plaintiff’s motion will be denied.

                                            Conclusion

               Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that all Defendants other than Defendant Butler will be dismissed under 28

U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Defendants State of Michigan, the

Michigan Department of Licensing and Regulatory Affairs (LARA), the Michigan State Board of

Ethics, and the MDOC will be dismissed because they are immune from suit. Defendants Maclean,

MacLaren, Mastaw, Horton, Krause, Corrigan, Bigger, Mortensen, Laponza, Ball, Russell, Finco,

Peller, Zimmer, Mansfield, Manard, and Anderson will be dismissed because Plaintiff fails to state

a federal claim against them. In addition, Plaintiff’s motion for appointment of counsel will be

denied.

               An order consistent with this opinion will be entered.



Dated:    January 3, 2019                             /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge




                                                 38
